_________
 
 
 
 
 
 
 
 
 
U.S. SHARE PRIVATE PLACEMENT
 
 
 
SUBSCRIPTION AGREEMENT
 
 
 
 
 
 
 
 
Between:
 
 
DENARII RESOURCES INC.
 
 
And:
 
 
THE UNDERSIGNED SUBSCRIBER
 
 
OXFORD CAPITAL SERVICES INC.
 
 
 
__________
 
 
 

 
 
 
 
1

--------------------------------------------------------------------------------


 
 
 
 
 
 
U.S. SHARE PRIVATE PLACEMENT
 
 
 
SUBSCRIPTION AGREEMENT
 
 
 
 
 
THESES SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED PURSUANT
TO AN EXEMPTION FROM REGISTRATION PERTAINING TO SUCH SECURITIES AND PURSUANT TO
A REPRESENTATION BY THE SECURITY HOLDER NAMED HEREON THAT SAID SECURITIES HAVE
BEEN ACQUIRED FOR PURPOSES OF INVESTMENT AND NOT FOR PURPOSES OF DISTRIBUTION. 
THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF REGISTRATION, OR THE AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION.  FURTHERMORE, NO OFFER, <?xml:namespace prefix = st1 ns =
"urn:schemas-microsoft-com:office:smarttags" />SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS TO TAKE PLACE WITHOUT THE PRIOR WRITTEN APPROVAL OF COUNSEL TO
THE COMPANY.  THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS
ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTIONS.
 
 
 
 
 
PRIVATE SHARE ISSUE
 
 
To:
DENARII RESOURCES INC. (hereinafter referred to as the “Company”), with an
address for notice and delivery located at 510-999 West Hastings Street
Vancouver BC V6C 2W2.



                                The Company is offering, on a private placement
basis, common shares of its own issue (each being a “Share”) to eligible
investors (each such an investor who subscribes to this issue by this document
is hereinafter referred to as the “Subscriber”) at a subscription price of U.S.
$0.10 per Share.  The Company offers, and the Subscriber accepts, the Shares on
the terms and conditions as set forth in this subscription agreement (the
“Agreement”).
 
 
Article 1
SUBSCRIPTION FOR SHARES
 
1.1                           Subscription for Shares.   Based upon the
hereinafter terms, conditions, representations, warranties and covenants given
by each party to the other, the Subscriber hereto hereby irrevocably subscribes
for and agrees to purchase 250,000 Common Shares of the Company, at a
subscription price of U.S. $0.10 per Share, for aggregate consideration of U.S.
$25,000.00 (the “Subscription Price”).
 
1.2                           Acceptance of Subscription.   The Company, upon
acceptance by its Board of Directors (the “Board”) of all or part of this
subscription Agreement, agrees to issue the accepted number of Shares, as fully
paid and non-assessable, and as consideration for the Subscriber’s subscription,
and to refund any excess subscription monies of the Subscription Price of any
non-accepted portion of this subscription Agreement by the Board.
 
 
 
 
 
2

--------------------------------------------------------------------------------


 
 
1.3                           Subscriber’s eligibility for subscription.   The
Subscriber acknowledges that the Subscriber is purchasing the Shares on a
private basis and is either:
 
 
(a)           an eligible investor under the Subscriber’s domicile laws; or
 
 
(b)           is subscribing for a value in Shares constituting an exempt
investment under the laws of the Subscriber’s domicile; or
 
 
(c)           is subscribing pursuant to a qualifying offering memorandum and
the terms thereof; or
 
 
(d)           is otherwise an eligible investor under the laws of the
Subscriber’s domicile by virtue of the Subscriber’s wealth, income and
investment knowledge and capacity.
 
 
 
1.4                           Risks of subscription.   The Subscriber
acknowledges that no party independent of the Company has made or will make any
opinion or representations on the merits or risks of an investment in any of the
Shares unless sought out by the Subscriber; which the Subscriber is encouraged
to do.
 
Article 2
UNITED STATES ACCREDITED INVESTOR DECLARATIONS
 
 
2.1                           Subscriber’s Declarations as an “Accredited
Investor”.   The undersigned Subscriber warrants and certifies that the
Subscriber is an “Accredited Investor”, as that term is defined in Regulation D
promulgated under the United States Securities Act of 1933, as amended (the
“U.S. Act”), by virtue of the Subscriber’s qualification under one or more of
the following categories {please check the appropriate box or boxes where
applicable}:
 
■
The Subscriber is a natural person whose individual net worth, or joint net
worth with that person’s spouse, exceeds U.S. $1,000,000.

 
 
■
The Subscriber is a natural person who had an individual income in excess of
U.S. $200,000 in each of the two most recent years or joint income with the
Subscriber’s spouse in excess of U.S. $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.





■
 
The Subscriber is a corporation, organization described in section 501(c)(3) of
the United States Internal Revenue Code, Massachusetts, or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Shares, with total assets in excess of U.S. $5,000,000.



3

--------------------------------------------------------------------------------


 
 
■
 
The Subscriber is a trust, with total assets in excess of U.S. $5,000,000, not
formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person.





■
 
The Subscriber is a director or executive officer of the Company.





■
 
The Subscriber is a “private business development company” as that term is
defined in section 202(a)(22) of the United States Investment Advisers Act of
1940.





■
 
The Subscriber is either: (a) a “bank” as defined in section 3(a)(2) of the U.S.
Act, or a “savings and loan association or other institution” as defined in
section 3(a)(5)(A) of the U.S. Act, whether acting in its individual or
fiduciary capacity; or (b) a broker or dealer registered pursuant to section 15
of the United States Securities Exchange Act of 1934; or (c) an “insurance
company” as defined in section 2(13) of the U.S. Act; or (d) an investment
company registered under the United States Investment Company Act of 1940 or a
“business development company” as defined in section 2(a)(48) of the United
States Investment Company Act of 1940; or (e) a small business investment
company licensed by the United States “Small Business Administration” under
either of subsections 301(c) or (d) of the United States Small Business
Investment Act of 1958; or (f) a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of U.S. $5,000,000; or (g) an employee benefit plan within the
meaning of the United States Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary as defined in section 3(21)
of the United States Employee Retirement Income Security Act of 1974 which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of U.S. $5,000,000 or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors.





■
 
The Subscriber is an entity in which all of the equity owners are accredited
investors under one or more of the categories set forth hereinabove.

 
 
Article 3
RESTRICTED SECURITIES AND DISPOSITION UNDER “RULE 144”
 
 
 
 
3.1                           No registration.   The Subscriber acknowledges and
understands that neither the sale of the Shares which the Subscriber is
acquiring nor any of the Shares themselves have been registered under the U.S.
Act or any state securities laws, and, furthermore, that the Shares must be held
indefinitely unless subsequently registered under the U.S. Act or an exemption
from such registration is available.
 
3.2                      Legending of the Shares.   The Subscriber also
acknowledges and understands that the certificates representing the Shares will
be stamped with the following legend (or substantially equivalent language)
restricting transfer in the following manner:
 
4

--------------------------------------------------------------------------------


 
“The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended, or the laws of any state,
and have been issued pursuant to an exemption from registration pertaining to
such securities and pursuant to a representation by the security holder named
hereon that said securities have been acquired for purposes of investment and
not for purposes of distribution.  These securities may not be offered, sold,
transferred, pledged or hypothecated in the absence of registration, or the
availability of an exemption from such registration.  Furthermore, no offer,
sale, transfer, pledge or hypothecation is to take place without the prior
written approval of counsel to the Company being affixed to this
certificate.  The stock transfer agent has been ordered to effectuate transfers
of this certificate only in accordance with the above instructions.”.
 
    The Subscriber hereby consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Shares in order to
implement the restrictions on transfer set forth and described hereinabove.
 
3.3                      Disposition under Rule 144.   The Subscriber also
acknowledges and understands that:




 
(a)
the Shares are restricted securities within the meaning of Rule 144 promulgated
under the U.S. Act;





 
(b)
the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of purchase and payment of the Shares
by the Subscriber, and even then will not be available unless (i) a public
trading market then exists for the common stock of the Company, (ii) adequate
information concerning the Company is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and





 
(c)
any sale of the Shares may be made by the Subscriber only in limited amounts in
accordance with such terms and conditions.





3.4                      Further restrictions on disposition.   The Subscriber
further acknowledges and understands that, without in anyway limiting the
acknowledgements and understandings as set forth hereinabove, the Subscriber
agrees that the Subscriber shall in no event make any disposition of all or any
portion of the Shares which the Subscriber is acquiring hereunder unless and
until:




 
(a)
there is then in effect a “Registration Statement” under the U.S. Act covering
such proposed disposition and such disposition is made in accordance with said
Registration Statement; or





 
(b)
(i) the Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, (ii) the Subscriber shall
have furnished the Company with an opinion of the Subscriber’s own counsel to
the effect that such disposition will not require registration of any such
Shares under the U.S. Act and (iii) such opinion of the Subscriber’s counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Subscriber of such concurrence.

 
 

 
5

--------------------------------------------------------------------------------




Article 4
METHOD OF SUBSCRIPTION AND ACCEPTANCE BY THE COMPANY




4.1                      Method of subscription.   It is hereby acknowledged and
agreed by the parties hereto that any subscription for Shares shall be made by
the Subscriber:




 
(a)
by faxing to the Company, at (604) 685-7551, a completed copy of this Agreement
together with an executed copy of the signature page of this Agreement; and





 
(b)
by delivering to the Company, at 999 West Hastings Street, Vancouver, BC, V6C
2W2, an originally executed copy of this completed Agreement together with
payment for the exact Subscription Price for such Shares in the following
manner:





 
(i)
by delivery to the Company’s above address of a bank draft or cashier’s cheque
for the exact Subscription Price for the Shares; or





 
(ii)
by wire transfer to the Company of the exact Subscription Price for the Shares.



 
4.2                      Acceptance of subscription or return of Subscription
Price by the Company.   The Subscriber acknowledges that the Company will be
accepting subscriptions for Shares on a first come, first serve, basis.  As a
consequence the Company, upon acceptance by its Board of all or part of this
subscription Agreement (the “Acceptance”), hereby agrees to issue the accepted
number of Shares, as fully paid and non-assessable, and as consideration for the
Subscriber’s subscription, and to refund any excess subscription monies of the
Subscription Price of any non-accepted portion of this subscription Agreement by
the Board.  In this regard the Subscriber acknowledges that, although Shares may
be issued to other purchasers concurrently with the Company’s Acceptance of all
or part of this subscription Agreement, there may be other sales of Shares by
the Company, some or all of which may close before or after the Acceptance
herein.  The Subscriber further acknowledges that there is a risk that
insufficient funds may be raised by the Company upon the Company’s Acceptance of
all or part of this subscription Agreement to fund the Company’s objectives and
that further closings may not take place after Acceptance herein.




4.3                       Delivery of Share certificate.   The Company, agrees
to deliver to the Subscriber a certificate representing the accepted number of
Shares purchased by the Subscriber under this subscription Agreement and
registered in the name of the Subscriber.




6

--------------------------------------------------------------------------------


Article 5
INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND GENERAL SUBSCRIBER
ACKNOWLEDGEMENTS AND WARRANTIES




5.1                      Description of the Shares.   The Company is issuing
Shares at a price of U.S. $0.10 per Share.  The Shares are a part of the common
shares of the Company and such common shares are the only class of shares of the
Company presently authorized.  Copies of the constating documents of the Company
describing the common shares and the rights of shareholders are available upon
request.




5.2                      Use of funds for the Shares and Release
therefore.   The Subscriber acknowledges and agrees that the Subscription Price
funds to be raised from the Shares are to be employed for the business of the
Company in accordance with management’s discretion as to the best use of the
same for the Company’s business plans.  The Company reserves the right at any
time to alter its business plans in accordance with management’s appreciation of
the market for the goods and services of the Company.  Without in any manner
limiting the generality of the foregoing, the Subscriber hereby acknowledges and
agrees that, in consideration, in part, of the Company’s within Acceptance of
this subscription and agreement to issue Shares of the Company consequent
thereon, the Subscriber hereby does hereby release, remise and forever discharge
each of the Company and its respective directors, officers, employees,
solicitors, agents, executors, administrators, successors and assigns, of and
from all manner of action and actions, causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, claims, damages and demands, whether
known or unknown, suspected or unsuspected and whether at law or in equity,
which against either of the Company and/or any of its respective directors,
officers, employees, solicitors, agents, executors, administrators, successors
and assigns, the Subscriber ever had, now has, or which any of the Subscriber’s
respective successors or assigns, or any of them hereafter can, shall or may
have by reason of any matter arising from the within use of funds (collectively,
the “Release”).  The Subscriber shall hold harmless and indemnify the Company
from and against, and shall compensate and reimburse the same for, any loss,
damage, claim, liability, fee (including reasonable attorneys’ fees), demand,
cost or expense (regardless of whether or not such loss, damage, claim,
liability, fee, demand, cost or expense relates to a third-party claim) that is
directly or indirectly suffered or incurred by the Company, or to which the
Company becomes subject, and that arises directly or indirectly from, or relates
directly or indirectly to, any inaccuracy in or breach of any representation,
warranty, covenant or obligation of the Subscriber contained in this Release and
Agreement.  This Release is irrevocable and will not terminate in any
circumstances.




5.3                      The Subscriber’s acknowledgments.  The Subscriber
acknowledges and agrees that:




 
(a)
Further financings:   the Company may issue further offers similar to the within
which may bear higher or lower prices (as determined by the Company in
accordance with its appreciation of market conditions).  The Company may, and
will, acquire debt and/or equity financings in the future required or advisable
in the course of the Company’s business development;





 
(b)
Withdrawal or revocation:   this Agreement is given for valuable consideration
and shall not be withdrawn or revoked by the Subscriber once tendered to the
Solicitors with the Subscription Price;

 
 
7

--------------------------------------------------------------------------------



 


 
(c)
Agreement to be bound:   the Subscriber hereby specifically agrees to be bound
by the terms of this Agreement as to all particulars hereof and hereby reaffirms
the acknowledgments, representations and powers as set forth in this Agreement;





 
(d)
Reliance on Subscriber’s representations:   the Subscriber understands that the
Company will rely on the acknowledgments, representations and covenants of the
Subscriber contained herein in determining whether a sale of the Shares to the
Subscriber is in compliance with applicable securities laws.  The Subscriber
warrants that all acknowledgments, representations and covenants are true and
accurate; and





 
(e)
Waiver of pre-emptive rights:   the Subscriber hereby grants, conveys and vests
unto the President of the Company, or unto such other nominee or nominees of the
President of the Company as the President of the Company may determine from time
to time, in the President’s sole and absolute discretion, as the Subscriber’s
power of attorney solely for the purpose of waiving any prior or pre-emptive
rights which the Subscriber may have to further issues of equity by the Company
under applicable corporate and securities laws.





5.4                      The Subscriber’s representations, warranties and
understandings.   The Subscriber acknowledges, represents and warrants to the
Company and understands that:




 
(a)
Experience:   the Subscriber has the requisite knowledge and experience in
financial and business matters for properly evaluating the risks of an
investment in the Company;





 
(b)
Information:   the Subscriber has received all information regarding the Company
reasonably requested by the Subscriber;





 
(c)
Risk:   the Subscriber understands that an investment in the Company involves
certain risks of which the Subscriber has taken full cognizance, and which risks
the Subscriber fully understands;





 
(d)
Adequacy of information:   the Subscriber has been given the opportunity to ask
questions of, and to receive answers from, the Company concerning the terms and
conditions of the offering and to obtain additional information necessary to
verify the accuracy of the information contained in the information described in
paragraph “(b)” hereinabove, or such other information as the Subscriber desired
in order to evaluate an investment in the Company;





 
(e)
Residency:   the residence of the Subscriber as set forth hereinbelow is the
true and correct residence of the Subscriber and the Subscriber has no present
intention of becoming a resident or domiciliary of any other State or
jurisdiction;



 
 
8

--------------------------------------------------------------------------------


 

 
 
(f)
Independent investigation:   in making a decision to invest in the Company the
Subscriber has relied solely upon independent investigations made by the
Subscriber, and the particular tax consequences arising from an investment in
the Company will depend upon the Subscriber’s individual circumstances;





 
(g)
Principal:   the Subscriber is purchasing the Shares as principal for the
Subscriber’s own account and not for the benefit of any other person, except as
otherwise stated herein, and not with a view to the resale or distribution of
all or any of the Shares;





 
(h)
Decision to purchase:   the decision of the Subscriber to enter into this
Agreement and to purchase Shares pursuant hereto has been based only on the
representations of this Agreement and any collateral business plan or offering
memorandum provided herewith or based upon the Subscriber’s relationship with a
director and/or senior officer of the Company.  It is not made on other
information relating to the Company and not upon any oral representation as to
fact or otherwise made by or on behalf of the Company or any other person.  The
Subscriber agrees that the Company assumes no responsibility or liability of any
nature whatsoever for the accuracy, adequacy or completeness of any business
plan information which has been created based upon the Company’s management
experience.  In particular, and without limiting the generality of the
foregoing, the decision to subscribe for Shares has not been influenced by:





 
(i)
newspaper, magazine or other media articles or reports related to the Company or
its business;





 
(ii)
promotional literature or other materials used by the Company for sales or
marketing purposes; or





 
(iii)
any representations, oral or otherwise, that the Company will become a listed
company, that any of the Shares will be repurchased or have any guaranteed
future realizable value or that there is any certainty as to the success of the
Company or the liquidity or value of any of the Shares;





 
(i)
Advertisements:   the Subscriber acknowledges that the Subscriber has not
purchased Shares as a result of any general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;





 
(j)
Information not received:   the Subscriber has not received, nor has the
Subscriber requested, nor does the Subscriber have any need to receive, any
offering memorandum or any other document (other than financial statements or
any other document the content of which is prescribed by statute or regulation)
describing the business and affairs of the Company which has been prepared for
delivery to, and review by, prospective purchasers in order to assist them in
making an investment decision in respect of the Shares, and the Subscriber has
not become aware of any advertisement in printed media of general and regular
paid circulation, radio or television with respect to the distribution of the
Shares;

 
 
9

--------------------------------------------------------------------------------



 


 
(k)
Information received:   the Subscriber has had access to such additional
information, if any, concerning the Company as the Subscriber has considered
necessary in connection with the Subscriber’s investment decision to acquire the
Shares;





 
(l)
Satisfaction with information received:   the Subscriber acknowledges that, to
the Subscriber’s satisfaction:





 
(i)
the Subscriber has either had access to or has been furnished with sufficient
information regarding the Company and the terms of this investment transaction
to the Subscriber’s satisfaction;





 
(ii)
the Subscriber has been provided the opportunity to ask questions concerning
this investment transaction and the terms and conditions thereof and all such
questions have been answered to the Subscriber’s satisfaction; and





 
(iii)
the Subscriber has been given ready access to and an opportunity to review any
information, oral or written, that the Subscriber has requested, in particular
to any offering memorandum or business plan of the Company, if available
concurrent with or as a part of this Agreement;





 
(m)Reliance of representative:   the Subscriber, by reason of the Subscriber’s
knowledge and experience in financial and business matters, is capable of
evaluating the risks and merits of an investment in the Shares or, if the
Subscriber is relying upon the investment advice of a representative who has
advised the undersigned in connection with this investment (the
“Representative”), the undersigned believes the Representative to be
sophisticated and competent in the area of investment advice and analysis and
therefore capable of evaluating the risks and merits of an investment in the
Shares;





 
(n)
Economic risk:   the Subscriber has such knowledge and experience in financial
and business affairs as to be capable of evaluating the merits and risks of the
Subscriber’s investment in and to any of the Shares, and the Subscriber is able
to bear the economic risk of a total loss of the Subscriber’s investment in and
to any of the Shares;





 
(o)
Speculative investment:   the Subscriber understands that an investment in any
of the Shares is a speculative investment and that there is no guarantee of
success of the Company’s management’s plans.  Management’s plans are an effort
to apply present knowledge and experience to project a future course of action
which is hoped will result in financial success employing the Company’s assets
and with the present level of management’s skills and of those whom the Company
will need to attract (which cannot be assured).  Additionally, all plans are
capable of being frustrated by new or unrecognized or unappreciated present or
future circumstances which can typically not be accurately, or at all,
predicted;

 
 
 
10

--------------------------------------------------------------------------------



 


 
(p)
Address:   the Subscriber is resident as set out on the last page of this
Agreement as the “Subscriber’s Address”, and the address as set forth on the
last page of this Agreement is the true and correct address of the Subscriber;





 
(q)
Risk and resale restriction:   the Subscriber is aware of the risks and other
characteristics of the Shares and of the fact that the Subscriber will not be
able to resell the Shares except in accordance with the applicable securities
legislation and regulatory policy;





 
(r)Representations as to resale:   no person has made to the Subscriber any
written or oral representations:





 
(i)that any person will resell or repurchase any of the Shares;





 
(ii)that any person will refund the purchase of any of the Shares;





 
(iii)as to the future price or value of any of the Shares; or





 
(iv)that any of the Shares will be listed and posted for trading on any stock
exchange, over-the-counter or bulletin board market, or that application has
been made to list and post any of the Shares for trading on any stock exchange,
over-the-counter or bulletin board market; and





 
the Subscriber will not resell the Shares except in accordance with the
provisions of applicable securities legislation and stock exchange,
over-the-counter and/or bulletin board market rules;





 
(s)
Reports and undertakings:   if required by applicable securities legislation,
policy or order or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute and otherwise assist the
Company in filing such reports, undertakings and other documents as may be
reasonably required with respect to the issue of the Shares;





 
(t)
Resale restrictions:   the Subscriber has been independently advised as to the
applicable hold period imposed in respect of the Shares by securities
legislation in the jurisdiction in which the Subscriber’s resides and confirms
that no representation has been made respecting the applicable hold periods for
the Shares and is aware of the risks and other characteristics of the Shares and
of the fact that the Subscriber may not be able to resell the Shares except in
accordance with the applicable securities legislation and regulatory policy.  In
this regard the Subscriber agrees that if the Subscriber decides to offer, sell
or otherwise transfer any of the Shares the Subscriber will not offer, sell or
otherwise transfer any of such Shares, directly or indirectly, unless:



 
 
11

--------------------------------------------------------------------------------


 

 
 
(i)
the sale is to the Company; or





 
(ii)
the sale is made outside the United States in compliance with the requirements
of Rule 904 of Regulation S under the U.S. Act and in compliance with applicable
state securities laws; or





 
(iii)
the sale is made pursuant to an exemption from registration under the U.S. Act
provided by Rule 144 thereunder and as set forth in Article “3” hereinabove, if
applicable, and in compliance with applicable state securities laws; or





 
(iv)
with the prior written consent of the Company, the sale is made pursuant to
another applicable exemption from registration under the U.S. Act and in
compliance with applicable state securities laws;





 
(u)
No prospectus filing:   the Subscriber acknowledges that this is an offering
made on a private basis without a prospectus and that no federal, state,
provincial or other agency has made any finding or determination as to the
merits of the investment nor made any recommendation or endorsement of the
Shares, and that:





 
(i)
the Subscriber may be or is restricted from using most of the civil remedies
available under applicable securities legislation; and





 
(ii)
the Company is relieved from certain obligations that would otherwise apply
under applicable securities legislation;





 
(v)
Confidentiality:   the Subscriber understands that the Company’s business plan
and this Agreement are confidential.  Furthermore, the Subscriber has not
distributed such, or divulged the contents thereof, to anyone other than such
legal or financial advisors as the Subscriber has deemed desirable for purposes
of evaluating an investment in the Shares, and the Subscriber has not made any
copies thereof except for the Subscriber’s own records;





 
(w)
Age of majority:   the Subscriber, if an individual, has attained the age of
majority and is legally competent to execute this Agreement and to take all
actions required pursuant hereto;

 
 
12

--------------------------------------------------------------------------------



 


 
(x)
Authorization and formation of Subscriber:   the Subscriber, if a corporation,
partnership, trust or other form of business entity, is authorized and otherwise
duly qualified to purchase and hold the Shares, and such entity has not been
formed for the specific purpose of acquiring Shares in this issue.  If the
Subscriber is one of the aforementioned entities it hereby agrees that, upon
request of the Company, it will supply the Company with any additional written
information that may be requested by the Company.  In addition, the entering
into of this Agreement and the transactions contemplated hereby will not result
in the violation of any of the terms of and provisions of any law applicable to,
or the constating documents, if a corporation, of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber may be bound;





 
(y)
Legal obligation:   this Agreement has been duly and validly authorized,
executed and delivered by and constitutes a legal, valid, binding and
enforceable obligation of the Subscriber;





 
(z)
Legal and tax consequences.   the Subscriber acknowledges that an investment in
the securities of the Company may have tax consequences to the Subscriber under
applicable law, which the Subscriber is solely responsible for determining, and
the Subscriber also acknowledges and agrees that the Subscriber is responsible
for obtaining its own legal and tax advice;





 
(aa)
Compliance with applicable laws:   The Subscriber knows of no reason (and is
sufficiently knowledgeable to determine the same or has sought legal advice) why
the delivery of this Agreement, the acceptance of it by the Company and the
issuance of the Shares to the Subscriber will not comply with all applicable
laws of the Subscriber’s jurisdiction of residence or domicile, and all other
applicable laws, and the Subscriber has no reason to believe that the
Subscriber’s subscription hereby will cause the Company to become subject to or
required to comply with any disclosure, prospectus or reporting requirements or
to be subject to any civil or regulatory review or proceeding.  In addition, the
Subscriber will comply with all applicable securities laws and will assist the
Company in all reasonable manner to comply with all applicable securities laws;
and





 
(ab)
Encumbrance or transfer of Shares:   the Subscriber will not sell, assign, gift,
pledge or encumber in any manner whatsoever any of the Shares herein subscribed
for without the prior written consent of the Company and in accordance with
applicable securities legislation.





5.5                      Reliance on Subscriber’s representations and warranties
and indemnification.   The Subscriber understands that the Company will rely on
the representations and warranties of the Subscriber herein in determining
whether a sale of the Shares to the Subscriber is in compliance with federal and
applicable state and provincial securities laws.  The Subscriber hereby agrees
to indemnify the Company and its affiliates and hold the Company and its
affiliates harmless from and against any and all liability, damage, cost or
expense (including reasonable attorney’s fees) incurred on account of or arising
out of: (i) any inaccuracy in the Subscriber’s acknowledgements, representations
or warranties set forth in this Agreement; (ii) the disposition of any of the
Shares which the Subscriber will receive, contrary to the Subscriber’s
acknowledgements, representations or warranties in this Agreement or otherwise;
(iii) any suit or proceeding based upon the claim that such acknowledgments,
representations or warranties were inaccurate or misleading or otherwise cause
for obtaining damages or redress from the Company or its affiliates; and (iv)
the Subscriber’s failure to fulfill any or all of the Subscriber’s obligations
herein.


13

--------------------------------------------------------------------------------




5.6                      Change in Subscriber’s representations and
warranties.   All of the information set forth hereinabove with respect to the
Subscriber and including, without limitation, the acknowledgements,
representations and warranties set forth hereinabove, is correct and complete as
of the date hereof and, if there should be any material change in such
information prior to the acceptance of this subscription by the Company, the
Subscriber will immediately furnish the revised or corrected information to the
Company.








Article 6
COMPANY REPRESENTATIONS AND WARRANTIES




6.1                      Representations and warranties of the Company.   The
Company acknowledges, represents and warrants to and with the Subscriber that:




(a)
Standing:   the Company is a valid and subsisting corporation duly incorporated
and in good standing under the laws of the jurisdiction in which it is
incorporated, continued or amalgamated;





(b)
Business:   the Company is duly registered and licensed to carry on business in
the jurisdictions in which it carries on business or owns property where so
required by the laws of that jurisdiction;





(c)
Reservation of Shares:   the Company will reserve or set aside sufficient shares
in its treasury to issue to the Subscriber the Shares if the Company accepts all
or any part of the within subscription;





(d)
Subscription materials:   this subscription Agreement and all other written or
oral representations made by the Company to the Subscriber in connection with
the within subscription for Shares are and will be accurate in all material
respects and do not and will not omit any fact, the omission of which does or
will make such representations misleading or incorrect;





(e)
Compliance with securities legislation:   the Company has complied and will
comply fully with the requirements of all applicable corporate and securities
laws and administrative policies and directions in relation to the issue and
trading of its securities and in all matters relating to the within
subscription;





(f)
Compliance with corporate materials:   the issue and sale of the Shares by the
Company does not and will not conflict with, and does not and will not result in
a breach of, any of the terms of the Company’s incorporating documents or any
agreement or instrument to which the Company is a party;

 
 
14

--------------------------------------------------------------------------------



 


(g)
Corporate authority:   this Agreement has been or will be, when accepted, duly
authorized by all necessary corporate action on the part of the Company, and the
Company has full corporate power and authority to undertake the within
subscription for Shares; and





(h)
Restrictions on Shares:   no order ceasing, halting or suspending trading in
securities of the Company or prohibiting the sale of such securities has been
issued to and is outstanding against the Company or any of its directors,
officers or promoters or against any other companies that have common directors,
officers or promoters, and no investigations or proceedings for such purposes
are pending or threatened.





6.2                   Reliance on Company’s representations and
warranties.   The Subscriber acknowledges that no information or representation
concerning the Company has been provided to the Subscriber other than those
contained in this Agreement, and that the Subscriber is relying entirely upon
this Agreement.  Any other information given or statement made is given or made
without liability or responsibility howsoever arising on the part of the
Company.  No person acting as agent of the Company has any authority to make or
give any representation or warranty whatsoever in relation to the Company or the
Shares.  Any such information given or statement made is given or made without
liability or responsibility howsoever arising on the part of the Company, and
the Subscriber hereby releases the Company from any claims that may arise in
respect thereof.




Article 7
GENERAL PROVISIONS




7.1                      Address for delivery.   Each notice, demand or other
communication required or permitted to be given under this Agreement shall be in
writing and shall be sent by delivery (electronic or otherwise) or prepaid
registered mail deposited in a post office in Canada addressed to the Subscriber
or the Company at the address specified in this Agreement.  The date of receipt
of such notice, demand or other communication shall be the date of delivery
thereof if delivered, or, if given by registered mail as aforesaid, shall be
deemed conclusively to be the fifth day after the same shall have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the
addressee.  Either party may at any time and from time to time notify the other
party in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.




7.2                      Severability and construction.  Each Article, section,
sub-section, paragraph, sub-paragraph, term and provision of this Agreement, and
any portion thereof, shall be considered severable, and if, for any reason, any
portion of this Agreement is determined to be invalid, contrary to or in
conflict with any applicable present or future law, rule or regulation, that
ruling shall not impair the operation of, or have any other effect upon, such
other portions of this Agreement as may remain otherwise intelligible (all of
which shall remain binding on the parties and continue to be given full force
and agreement as of the date upon which the ruling becomes final).


 
 
15

--------------------------------------------------------------------------------



 
7.3                      Gender and number.   This Agreement is to be read with
all changes in gender or number as required by the context.




7.4                      Time of the essence.   Time is of the essence of this
Agreement.




7.5                      Governing law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, U.S.A., and the
laws of the United States applicable therein.  Any dispute regarding matters as
between the Subscriber and the Company, whether as a subscriber or shareholder
and whether arising under this Agreement or pursuant to shareholder rights
pursuant to the constating documents of the Company or applicable law, shall be
adjudicated in the Courts of the State of Nevada, U.S.A. unless the Company
shall permit otherwise.




7.6                      Survival of representations and warranties.   The
covenants, representations and warranties contained herein shall survive the
closing of the transactions contemplated hereby.




7.7                      Counterparts.   This Agreement may be signed by the
parties hereto in as many counterparts as may be necessary, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument and notwithstanding the date of execution
will be deemed to bear the execution date as set forth in this Agreement.  This
Agreement may also be executed and exchanged by facsimile and such facsimile
copies shall be valid and enforceable agreements.




7.8                      Entire Agreement and amendments.   This Agreement
constitutes the only agreement between the parties with respect to the subject
matter hereof and shall supersede any and all prior negotiations and
understandings.  There are no collateral agreements or understandings hereto and
this Agreement, and the documents contemplated herein, constitutes the totality
of the parties’ agreement.  This Agreement may be amended or modified in any
respect by written instrument only.




7.9                      Successors and assigns.   The terms and provisions of
this Agreement shall be binding upon and enure to the benefit of the Subscriber,
the Company and their respective successors and lawfully permitted assigns;
provided that, except as herein provided, this Agreement shall not be assignable
by any party without the written consent of the other.  The benefit and
obligations of this Agreement, insofar as they extend to or affect the
Subscriber, shall pass with any assignment or transfer of any of the Shares in
accordance with the terms of this Agreement.




7.10                      Effective date.  This Agreement shall take effect upon
the date of acceptance by the Company.




16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the Parties hereto have hereunto set their respective hands
and seals in the presence of their duly authorized signatories effective as at
the date first above written.
Subscription by Subscriber:




Dated at _Vancouver, B.C._, on this 1st day of July, 2007.




OXFORD CAPITAL SERVICES INC.
502 East John Street Carson City NV, 89706
Name & Address of Subscriber



         
By:
   
 
 
Official Capacity or Title - please print
   
 
 
 
   
 
 


         
 
   
 
 
Authorized Signature    
   
Telephone Number
 
 
   
 
 


         
 
   
 
 
signature appears above if different than
   
Facsimile Number
 
 the name of the Subscriber printed above
   
 
   Please print name of individual whose        

                                                                       






                                                                                    



Acceptance by the Company:




DENARII RESOURCES INC hereby accepts the above subscription by the Subscriber on
this __1___ day of ___July_, 2007.




The CORPORATE SEAL of)
DENARII RESOURCES INC.,)
 
 
 

 the Company herein,     )      was hereunto affixed in the presence of:  )    
   )                )     CHRIS LORI      

 


President and Director__________




 
 
17